Exhibit 10(r)

UNIFORM RULE FOR COMPLIANCE WITH SIX-MONTH RULE

UNDER CODE SECTION 409A

FOR ALL DEFERRED COMPENSATION PROMISED BY

XEROX CORPORATION

For every plan or arrangement maintained by Xerox Corporation, and
notwithstanding any other provision of such plan or arrangement, in no event may
an amount that is deferred compensation as defined by Section 409A of the
Internal Revenue Code (“Code”), and payable under such plan or arrangement upon
separation from service (as defined by Code section 409A and regulations
thereunder) to a specified employee (as defined by Code section 409A and
regulations thereunder), be paid before the date that is six months after such
separation.

 

XEROX CORPORATION By  

/s/    PATRICIA M. NAZEMETZ        

  Vice President

Date: December 17, 2008